DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 5-10, 12-16, and 18-20 are objected to because of the following informalities:  
Claim 1, line 3, claim 6, line 3, claim 7, line 2, claim 9, line 2, claim 12, line 2, claim 13, lines 3 and 4, claim 18, lines 3 and 4, and claim 20, lines 3 and 6: “the pedal” should read -- the accelerator pedal --, in reference to “an accelerator pedal” in claim 1, lines 2-3, claim 16, line 5, and claim 20, lines 2-3.
Claim 1, line 17, and claim 20, line 23: “the generated pedal position profile” should read -- the pedal position profile --, in reference to “a pedal position profile” in claim 1, line 2, and claim 20, line 19.
Claim 5, line 5: “the initial fully released position” should read -- the fully released position --, in reference to “a fully released position” in claim 5, line 3.
Claim 6, line 2: “the output signal from the respective one or more pedal position sensors” should read -- the output signal from the one or more pedal position sensors -- or -- the output signal respectively from the one or more pedal position sensors --, in reference to “an output signal from one or more pedal position sensors” in claim 1, line 5.
Claim 7, line 4: “the one or more sensors” should read -- the one or more pedal position sensors --, in reference to “one or more pedal position sensors” in claim 1, line 2.
Claim 8, line 1: “the output signals” should read -- the plurality of output signals --, for consistency with “the plurality of output signals” in claim 1, line 12.  Alternatively, “the plurality of output signals” in claim 1, line 12, could be changed to -- the output signals -- for consistency with “the output signals” in claim 8, line 1.
Claim 8, lines 1-2: “the selected master sensor” should read -- the master sensor --, in reference to “a master sensor” in claim 1, line 11.
Claim 10, line 2: “the master signal” should read -- the master sensor --, in reference to “a master sensor” in claim 1, line 11.
Claim 10, line 3: “depressed position” should read -- the depressed position --, in reference to “a depressed position” in claim 1, line 7.
Claim 12, lines 3 and 4-5: “a depressed position” should read -- the depressed position --, in reference to “a depressed position” in claim 1, line 7.
Claim 13, line 1: “the sensor” should read -- the one or more pedal position sensors --, in reference to “one or more pedal position sensors” in claim 1, line 2.
Claim 14, line 1: “the recorded high value” should read -- the high value --, in reference to “a high value” in claim 6, line 1.
Claim 15, lines 1-2: “the generated pedal profile” should read -- the pedal position profile --, in reference to “a pedal position profile” in claim 1, line 14.
Claim 15, lines 3 and 5: “the speed limiter” should read -- the speed limiter device --, in reference to “a speed limiter device” in claim 15, line 2.
Claim 15, lines 4-5: “merely utilizing the signal output values from the speed limiter is within a predetermined threshold for a use variance” should read -- merely utilizing the signal output values from the speed limiter that are within a predetermined threshold for a use variance --.
Claim 16, line 3: “from the respective pedal position sensors” should read -- from the one or more pedal position sensors -- or -- respectively from the one or more pedal position sensors --, in reference to “one or more pedal position sensors” in claim 16, line 2.
Claim 16, lines 14-15: “the detected output signals” should read -- the output signals --, in reference to “an output signal” in claim 16, line 3, in combination with the subsequent list of output signal types.
Claim 16, line 16: “automatically generate” should read -- automatically generates --, consistent with the verb tense used in claim 16, lines 12 and 14.
Claim 16, lines 16-17: “the linear relationship” should read -- the linear function relationship --, in reference to “a linear function relationship” in claim 16, line 14.
Claim 16, line 19: “the generated pedal profile” should read -- the pedal profile --, in reference to “a pedal profile” in claim 16, line 16.
Claim 19, line 2: “the pedal position profile” should read -- the pedal profile --, in reference to “a pedal profile” in claim 16, line 16.
Claim 20, lines 12 and 16: “dressed” should read -- depressed --.
Claim 20, line 18: “sensors.” should read -- sensors; --.
Appropriate correction is required.
Claim Interpretation
The line numbers used in this section in regards to locations in the specification refer to the line numbers located of the individual paragraphs.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: verification component … in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per paragraph [0084], lines 1-7, of the specification, the verification component is given structure through being a hardware device, which is capable of being physically connected to the vehicle’s OBD port for running diagnostics. 
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 3, recites the limitation "the remaining sensor(s)”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the remaining sensor” in claim 7, line 3, is intended be -- a remaining sensor(s) --.
Claim 9, line 1, recites the limitation "the secondary sensor”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the secondary sensor” in claim 9 is intended be -- a secondary sensor --, since it does not depend on claim 7, line 4, which recites “a secondary sensor”.  It is also understood that the limitation may be intended to be -- one or more secondary sensors -- in order to be consistent with and establish a basis for claim 10, line 2, and claim 11, line 2, reciting “the one or more secondary sensors”.  Claims 10 and 11 are rejected for the same reason based on their dependencies on claim 9.
Claim 9, line 1, recites the limitation "the output signal”.  There is insufficient antecedent basis for this limitation in the claim, because “the output signal” recited in this limitation has a different description that the established and separate output signals recited in claim 1, lines 2, 5, and 8.  For examination purposes, examiner has interpreted that “the output signal” in claim 9, line 1 is intended be -- an output signal --, consistent with claim 1, lines 2, 5, and 8.  Claims 10 and 11 are rejected for the same reason based on their dependencies on claim 9.
Claim 10, line 2, and claim 11, line 2, recite the limitation "the one or more secondary sensors”.  There is insufficient antecedent basis for this limitation in each of the claims.  For examination purposes, examiner has interpreted that “the one or more secondary sensors” in claims 10 and 11 is intended be -- one or more secondary sensors --, or else properly matching an antecedent that is established in claim 9.
Claim 20, line 10, recites the limitation "the pedal position sensor reader”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the pedal position sensor reader” in claim 20, line 10 is intended be -- the voltage detector --, in reference to “a voltage detector” in claim 20, lines 3-4, consistent with “the voltage detector” in claim 20, line 7.
Claim 20, lines 12-13, recites the limitation "the respective predetermined pedal positions”.  It is not clear if this terminology is referring to the previously established recitation of “predetermined pedal positions” in claim 20, line 6, or if it is meant to establish a new antecedent.  For examination purposes, examiner has interpreted that “the respective predetermined pedal positions” in claim 20, lines 12-13, is intended to be written as one of the following: -- respective predetermined pedal positions -- or -- the predetermined pedal positions -- in reference to claim 20, line 6.
Claim 20, line 15, recites the limitation "the output signal”.  There is insufficient antecedent basis for this limitation in the claim, because “the output signal” recited in this limitation has a different description that the established and separate output signals recited in claim 20, lines 2, 5, and 8.  For examination purposes, examiner has interpreted that “the output signal” in claim 20, line 15 is intended be -- an output signal --, consistent with claim 20, lines 2, 5, and 8.
Claim 20, lines 17-18, recites the limitation "the one or more secondary sensors”.  It is not clear if this terminology is referring to the previously established recitation of “a secondary sensor” in claim 20, line 14, or the previously established recitation of “respective secondary sensors” in claim 20, line 15.  For examination purposes, examiner has interpreted that “the one or more secondary sensors” in claim 20, lines 17-18, is intended to refer to either recitation mentioned above.  It is suggested to correct the limitation to properly match the basis that it is intended to refer to or else to correct the established language in order to match the dependent language (e.g. “a secondary sensor” changed to “one or more secondary sensor”).
Claim 20, line 20, recites the limitation "the secondary sensor(s)”.  It is not clear if this terminology is referring to the previously established recitation of “a secondary sensor” in claim 20, line 14, or the previously established recitation of “respective secondary sensors” in claim 20, line 15.  For examination purposes, examiner has interpreted that “the secondary sensor(s)” in claim 20, line 20, is intended to refer to either recitation mentioned above.  It is suggested to correct the limitation to properly match the basis that it is intended to refer to or else to correct the established language in order to match the dependent language (e.g. “a secondary sensor” changed to “a secondary sensor(s)”).  Additionally, it is suggested to change the limitation for consistency with "the one or more secondary sensors” in claim 20, lines 17-18, pending other suggested corrections as mentioned above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hund et al. (US 2009/0288637; hereinafter Hund; of record in IDS) in view of Hattori et al. (US 4,843,555; hereinafter Hattori; of record in IDS).
Regarding claim 1, Hund discloses:
A method for creating a pedal profile for a target vehicle, (para. [0005]; Fig. 6, elements 16, 22, and 23; and para. [0022]: The pedal profile creating method is used in relationship to an internal combustion engine and an accelerator pedal, which indicates that the system occurs within a vehicle.) comprising:
automatically detecting an output signal from one or more pedal position sensors for an accelerator pedal in a target vehicle when the pedal is disposed in a released position using a pedal position sensor reader; (Para. [0024]; para. [0029]; and Fig. 6, points C, G, and J: A potentiometer (i.e. a pedal position reader) detects a minimum voltage that correlates with an idle/unactuated/released position of the accelerator pedal, represented by the 0% pedal position in Fig. 6.  Para. [0022], lines 16-22: Sensors signals are read by the electronic control unit, which is effectively a pedal position sensor reader.)
automatically detecting an output signal from the one or more pedal position sensors for the accelerator pedal in the target vehicle … (para. [0024]-[0026]; para. [0029]; and Fig. 2-Fig. 6, voltage values) using the pedal position sensor reader; (para. [0022], lines 16-22: Sensors signals are read by the electronic control unit, which is effectively a pedal position sensor reader.)
automatically detecting an output signal from the one or more pedal position sensors for the accelerator pedal in the target vehicle when the pedal is disposed in the depressed position using the pedal position sensor reader; (Para. [0025]-[0026]; and Fig. 6, points D, H, and K: A potentiometer (i.e. a pedal position reader) detects a maximum voltage that correlates with a full-load/actuated/depressed position of the accelerator pedal, represented by the 100% pedal position in Fig. 6.  Para. [0022], lines 16-22: Sensors signals are read by the electronic control unit, which is effectively a pedal position sensor reader.)
selecting a master sensor from the one or more pedal position sensors and determining a linear relationship between a position of the pedal and the plurality of output signals for the master sensor using a processor; (para. [0030]; para. [0035]:  A first potentiometer is selected as P(1), at which point a second potentiometer P(2) and third potentiometer P(3) are designated.  Starting with a value of “1” for the master sensor, the subroutine captures detections for all of P(j) under consideration, which effectively causes P(1) to act as a first/master sensor.  Fig. 6, elements 16, C, and D: A linear relationship of voltage and pedal position (0-100%) is determined and plotted.)
generating a pedal position profile for the accelerator pedal based on the linear relationship of the master sensor using the processor, the pedal position profile comprising an output signal corresponding to respective pedal positions for the accelerator pedal; (para. [0029]-[0030]; and Fig. 6, elements 16, 22, and 23: Linear pedal profiles are generated from voltage data correlated with pedal position (0-100%), particularly in regards to plot line 16 of Fig. 6, which is generated from first sensor P(1), effectively acting as a master sensor.) and
storing the generated pedal position profile in memory. (para. [0023]; para. [0025]; para. [0028]-[0029]; and Fig. 6: Since voltage data is stored in memory and correlated with pedal positions throughout the process, and voltage correlated pedal positions are “calibrated” and “learned” for a full range of pedal positons from 0-100%, it is clear the system stores the results in memory so that the calibration and learning are properly accomplished.)
Hund does not disclose:
…
automatically detecting an output signal from the one or more pedal position sensors for the accelerator pedal in the target vehicle while the pedal is moving between the released position and a depressed position using the pedal position sensor reader;
…
Hattori, in the same field of endeavor, teaches:
…
automatically detecting an output signal from the one or more pedal position sensors for the accelerator pedal in the target vehicle while the pedal is moving between the released position and a depressed position using the pedal position sensor reader; (col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: Through the use of activation and deactivation switches, voltage detection (in mV) is activated at idle and continues until wide-open throttle (WOT), taking continuous measurements for deflection angles of the accelerator pedal correlated with voltage values until completed.  Col. 1, line 62 through col. 4, line 12: The sensor signals are passed through an AD converter and a central processing unit, which together are equivalent to a “pedal position sensor reader”.)
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific output signals, the selection of a master sensors, and the generation of accelerator pedal position profiles of Hund with the obtaining output signals during movement of the pedal from fully released to fully depressed of Hattori for the benefit of improved linearity in the correlation of voltage detected by a potentiometer and a pedal deflection angle/pedal position, where recording voltage measurements over a range from idle/fully released to WOT/fully depressed facilitates the method of improving the linearity.  (Hattori: col. 2, lines 32-41)
Regarding claim 2, Hund in view of Hattori discloses or teaches:
The method of claim 1, detecting an output signal from one or more pedal position sensors using pedal position sensor reader comprising using a voltage detector to detect the output signal. (Hund: para. [0030]: Multiple potentiometers/voltage sensors are utilized to detect voltage output signals for the accelerator pedal.  Hund: para. [0022], lines 16-22: Sensors signals are read by the electronic control unit, which is effectively a pedal position sensor reader.  The reader incorporates a voltage detector, since the sensors/potentiometers directly output voltage signals that are read by the control unit.)
Regarding claim 3, Hund in view of Hattori discloses or teaches:
The method of claim 2, comprising connecting the voltage detector to appropriate sensor outputs for the one or more pedal position sensors. (Hund: para. [0030]: Multiple potentiometers/voltage sensors are utilized to detect voltage output signals for the accelerator pedal.  Hund: para. [0022], lines 16-22: Sensors signals are read by the electronic control unit, which is effectively a pedal position sensor reader, and the voltage detector is connected to the sensor output via CAN bus.  Hund: para. [0030]; and Fig. 3, graphs 16, 22, and 23: Further, the central control unit is able to distinguish and uniquely plot data from individual sensors (i.e. connecting to appropriate sensor outputs).)
Regarding claim 4, Hund in view of Hattori discloses or teaches:
The method of claim 2, comprising coupling a voltage recordation component to the voltage detector to record respective detected output signals. (Hund: para. [0023]; and para. [0025]: The data memory of the central processor is equivalent to a voltage recordation component, since the central control unit acts as a voltage detector.)
Regarding claim 6, Hund in view of Hattori discloses or teaches:
The method of claim 1, comprising detecting and recording a high value (Hund: para. [0025]-[0026]; and Fig. 6, points D, H, and K) and a low value (Hund: para. [0023]-[0024]; and Fig. 6, points C, G, and J) for the output signal from the respective one or more pedal position sensors (Hund: Fig. 5; and Fig. 6: Multiple sensor plots for P(1)-P(3).) during the moving of the pedal from the released position to the depressed position. (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: A high and a low value are recorded via activation and deactivation switches for taking measurements between idle/fully released and WOT/fully depressed pedal positions, and the start value and the end value determined by the switches constitute the detection of high and low values.)
The same motivation as described in claim 1 above for combining Hund with Hattori applies to claim 6, with the additional rationale that determining the high and low signal values further supports the overall method and the achieving the benefit of improved linear correlation.
Regarding claim 12, Hund in view of Hattori discloses or teaches:
The method of claim 1, detecting an output signal from the one or more pedal position sensors for the accelerator pedal in the target vehicle (Hund: para. [0024]-[0026]; para. [0029]; and Fig. 2-Fi.g 6, voltage values) while the pedal is moving between the released position and a depressed position (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19) comprising recording a reading of the output signal at each of a plurality of predetermined positions between the released position and a depressed position. (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: Through conversion functions and voltage measurements, a plurality of angular positions correlating with measured voltages are recorded and plotted between idle/fully released pedal position and WOT/fully depressed pedal position.  An electronic system cannot take infinite measurements, so a predetermined measurement interval (or frequency) would need to be established in the routine, with each measurement point being associated with a pedal position between a close to zero pedal deflection angle and a maximum pedal deflection angle, as shown in Fig. 3.  Thus, the pedal positions are at least indirectly predetermined as a result of a function of the full angular range and the predetermined measurement interval.)
The same motivation as described in claim 1 above for combining Hund with Hattori applies to claim 12.
Regarding claim 13, Hund in view of Hattori discloses or teaches:
The method of claim 12, comprising measuring the predetermined position of the sensor (Hund: para. [0027]; Fig. 4; and Fig. 6: Measurements are obtained for a 0% depressed/fully open and a 100% depressed/fully closed pedal position. & Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: A plurality of incremental measurements are taken in positions ranging from fully released to fully depressed.) by determining one or more of:
an angle of disposition of the pedal in relation to a floor of the target vehicle; (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: Per Fig. 3, based on the idle/fully released position of the pedal being near zero, it is clear that the sensor is mounted such that a detection beam is nearly perpendicular to the released pedal position.  Since the pedal deflection angle increases from near zero until a maximum deflection angle at WOT, and WOT correlates closely with the pedal reaching the floor, the angle of disposition is measured at least indirectly with relationship to the floor.) and
a percentage of closure of the pedal between fully open and fully closed. (Hund: para. [0027]; Fig. 4; and Fig. 6: Measurements are obtained for a 0% depressed/fully open and a 100% depressed/fully closed pedal position.)
The same motivation as described in claim 1 above for combining Hund with Hattori applies to claim 12, with the additional rationale that determining the measured pedal deflection angle in relationship to the floor being a maximum value further supports the overall method and the achieving the benefit of improved linear correlation.
Claims 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Hattori, as applied to claim 1 above, and further in view of Bernhardt et al. (US 2011/0040457; hereinafter Bernhardt).
Regarding claim 5, Hund in view of Hattori discloses or teaches:
The method of claim 1, comprising:
initializing a pedal profile detection procedure; (Hund: para. [0023]; Fig. 2, t1; and Fig. 3, t1: A pedal profile detection procedure is initialized at time ‘t1’. & Hattori: col. 5, line 60 through col. 6, line 14 The profile detection procedures is initialized at idle by a switch indicating movement.)
depressing the accelerator pedal from a fully released position to a fully depressed position; (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: A pedal profile detection procedure is initialized through a switch that determines that the pedal has moved past idle/full released, and the procedure concludes at WOT/fully depressed through another switch.) and
…
Hund in view of Hattori does not disclose or teach:
…
releasing the accelerator pedal back to the initial fully released position.
Bernhardt, in the same field of endeavor, teaches:
…
initializing a pedal profile detection procedure; (para. [0007]; para. [0026]; and Fig. 1: An initial correlating pedal movement to sensed voltage occurs.)
depressing the accelerator pedal from a fully released position to a … depressed position; (para. [0007]; para. [0026]; Fig. 1; and Fig. 3: An initial correlating pedal movement to sensed voltage occurs, where the accelerator pedal movement from idle/fully released to a depressed position.) and 
releasing the accelerator pedal back to the initial fully released position. (para. [0007]; para. [0026]; Fig. 1; para. [0028]; and Fig. 3: When a peak in pedal depression is reached, pedal voltage correlating with a depressed pedal position up to 100% continues to be recorded.  The cycle of recording occurs repeatedly as the accelerator pedal is pressed, released, and pressed again.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, the initializing a pedal profile detection procedure, and the depressing the accelerator pedal from a fully released position to a fully depressed position of Hund in view of Hattori with the tracking of bi-directional pedal movement, including the releasing the accelerator pedal back to the initial fully released position, of Bernhardt for the benefit of improved fully released pedal position detection and an improved pedal profile by learning through filtering of fully released position deviations, utilizing multiple monitoring cycles that each involve depressing and then releasing of the accelerator pedal.  (Bernhardt: para. [0003]; para. [0007]; para. [0009]; Fig. 3l; and Fig. 4: Monitoring complete depression cycles involving pedal voltage correlated with pedal depression (i.e. a preliminary pedal position profile) leads to improved accuracy of determining the true neutral/idle/fully released pedal position, thus improving upon the initial pedal profile.)
Regarding claim 8, Hund, in view of Hattori, further in view of Bernhardt discloses or teaches:
The method of claim 5, comprising aligning the output signals from the selected master sensor in a linear relationship with respective pedal positions. (Hund: para. [0030]; Fig. 5, element 17; and Fig. 6, element 16: Voltage data for sensor P(1), selected as a first/master, has is correlated with pedal position percentages.)
Regarding claim 9, Hund, in view of Hattori, further in view of Bernhardt discloses or teaches:
The method of claim 5, comprising detecting the output signal from the secondary sensor and recording the detected signal (Hund: para. [0030]; Fig. 5; and Fig. 6: Output signals are detected for a designated first/master sensor P(1) and also for secondary sensors P(2) and P(3).) while the pedal is moving (Hattori: col. 5, lines 37 through col. 6, line 38; and Fig. 3 per col. 3, lines 15-19: Detection of output signals occurs while the accelerator pedal is moving.) from the depressed position to the released position. (Bernhardt: para. [0007]; para. [0026]; Fig. 1; para. [0028]; and Fig. 3: When a peak in pedal depression is reached, pedal voltage correlating with a depressed pedal position up to 100% continues to be recorded.  The cycle of recording occurs repeatedly as the accelerator pedal is pressed, released, and pressed again.)
The same motivations as described in claims 1 and 5 above for combining Hund, Hattori, and Bernhardt apply to claim 9.
Regarding claim 10, Hund, in view of Hattori, further in view of Bernhardt discloses or teaches:
The method of claim 9, comprising creating a correlation relationship between the output signal of the master signal and the one or more secondary sensors at respective positions between the released position and depressed position. (Hund: para. [0030], lines 24-33; Fig. 5; and Fig. 6: Correlations of voltage data and pedal depression amounts (i.e. pedal positions) are generated as graphs for a master sensor P(1) as well as for secondary sensors P(2) and P(3).  The combination of all of the profiles maps 60% pedal depression, for example, to a range of voltages determined by the variance between profiles, effectively creating a composite pedal profile (i.e. a correlation relationship) consisting of correlation of master and secondary sensor values to positions between the released and the depressed positions.)
Regarding claim 11, Hund, in view of Hattori, further in view of Bernhardt discloses or teaches:
The method of claim 9, comprising creating a curve function relationship between the output signal and pedal position for the one or more secondary sensors. (Hund: para. [0030], Fig. 5, elements 18 and 19; and Fig. 6, elements 22 and 23: Voltage data for sensors P(2) and P(3), amounting to secondary sensors after the designation of P(1) as a first/master sensor, is correlated through a function relationship between the output signal and pedal position.) (Hattori: Col. 1, lines 38-43 and 52-54: Raw output voltage from potentiometers is generally initially non-linear in relationship to detected pedal deflection angle.  Col. 2, lines 19-41; col. 4, lines 56-64; and Fig. 3: Nonlinear data is corrected to be linear, so a curve relationship of voltage to deflection angle will be determined if the linearization function is not applied in order to generate the linear relationship of Fig. 3.) (Additionally, linear relationships are a subset of curved relationships, where the curve is in the form of a straight line. Both Hund (Fig. 6) and Hatorri (Fig. 3) depict at least a straight line relationship within the spectrum of curved relationships.)
The same motivation as described in claim 1 above for combining Hund with Hattori applies to claim 11, with the additional rationale that knowledge of the uncorrected nonlinear correlation of signals is essential for supporting the overall method, giving an initial basis for converting to linear correlation and thus helping to achieve the benefit of improved linear correlation.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Hattori, as applied to claims 1 and 6 above, and further in view of Ironside et al. (US 5,255,653; hereinafter Ironside).
Regarding claim 14, Hund in view of Hattori discloses or teaches:
The method of claim 6, comprising performing a verification of the recorded high value and the low value in the pedal position profile for a target vehicle, … (Hund: para. [0023]; para. [0025]; para. [0030], lines 1-21; Fig.5, shaded areas 20 and 21, and points C, D, G, H, J, and K: Minimum/low (points C, G, and J) and maximum/high (points D, H, and K) sensor values are determined for each sensor, but sensor values falling outside of the allowed range (within the shaded areas) are determined to have unacceptable values and are discarded from the data.)
Hund in view of Hattori does not disclose or teach:
… comprising comparing a reading from the target vehicle with the pedal position profile generated for the target vehicle, and determining that the comparison is within a predetermined threshold of variance. 
Ironside, in the same field of endeavor, teaches:
… comprising comparing a reading from the target vehicle with the pedal position profile generated for the target vehicle, and determining that the comparison is within a predetermined threshold of variance. (Col. 3, lines 29-50: Expected values of throttle position are known, and sensed position is compared to a maximum expected level.  The maximum expected values of sensed pedal position are equivalent to an accelerator pedal profile, where maximum throttle position would have been predetermined to correlate with a certain allowable output value sensed by the position sensor.  Col. 3, lines 51 through col. 4 line 18: If the sensed value exceeds an allowed time and/or magnitude variance, then the sensor output is determined to be an invalid control value.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 6, and the performing a verification of the recorded high value and the low value in the pedal position profile for a target vehicle of Hund in view of Hattori with the comparing a reading from the target vehicle with the pedal position profile generated for the target vehicle, and determining that the comparison is within a predetermined threshold of variance of Ironside for the benefit of detection of throttle control errors, such as an unstable control system or mechanical faults, and for subsequent implementation of the necessary safety measures for throttle control, such as engine shutdown/speed limiting. (Ironside: Col. 1, lines 23-25: Throttle control systems have rigid safety requirements.  Col. 3, lines 41-63: Detection of critical faults in the throttle system by comparing actual position values to expected values detects control or mechanical failures, possibly resulting in the safety measure of engine shutdown, which is a form of speed limiting.)
Regarding claim 15, Hund in view of Hattori discloses or teaches:
The method of claim 1, …
Hund in view of Hattori does not disclose or teach:
… comprising performing error detection during use of the generated pedal profile in a speed limiter device in target vehicle, comprising comparing one or more signal output values from the speed limiter to corresponding signal output values from the one or more pedal position sensors in the target vehicle, and merely utilizing the signal output values from the speed limiter is within a predetermined threshold for a use variance.
Ironside, in the same field of endeavor, teaches:
… comprising performing error detection during use of the generated pedal profile in a speed limiter device in target vehicle, comprising comparing one or more signal output values from the speed limiter to corresponding signal output values from the one or more pedal position sensors in the target vehicle, and merely utilizing the signal output values from the speed limiter is within a predetermined threshold for a use variance.  (Col. 3, lines 3-7; and col. 3, lines 41-63: Detection of critical faults in the throttle system by comparing actual position values to expected values detects control or mechanical failures, possibly resulting in the safety measure of engine shutdown, which is a form of speed limiting performed by an engine throttle control system (i.e. a speed limiter device).  Col. 3, lines 29-50: Expected values of throttle position are known, and sensed position is compared to a maximum expected level.  The maximum expected values of sensed pedal position are equivalent to an accelerator pedal profile, where maximum throttle position would have been predetermined to correlate with a certain output value sensed by the position sensor.  Col. 3, lines 51 through col. 4 line 18: If the sensed value exceeds an allowed time and/or magnitude variance, then the sensor output is determined to be an invalid control value, and the value is filtered out/not utilized.)
The same motivation as described in claim 14 above for combining Hund and Hattori with Ironside applies to claim 15.

Allowable Subject Matter

Claims 7 and 16-20 contain allowable subject matter.
Claims 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and if rewritten to comply with all formal requirements.
Claims 16 and 18-19 are objected to, but would be allowable if rewritten to comply with all formal requirements.
Claim 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten to comply with all formal requirements.
The following is a statement of reasons for the indication of allowable subject matter:
Hund, Hattori, Ironside, and Bernhardt do not disclose or teach the limitations:
“… the selecting of the master sensor from the one or more pedal positions sensors performed after the pedal is disposed in the depressed position, and prior to releasing the accelerator pedal back to the released position, resulting in the remaining sensor(s) of the one or more sensors to be designated as a secondary sensor.” as recited in claim 7 of the application. 
In the closest related art of Hund, a master sensor is selected, and remaining sensors become the secondary sensors.  However, the selection of sensors and detection by the sensors occurs in a parallel throughout the calibration process.  Additionally, the master and second sensor(s) are not selected after full depression of the accelerator pedal but before the releasing of the accelerator pedal back to the released position.  Combining Hattori, Ironside, or Bernhardt with Hund does not cure these deficiencies.  No additional prior art could be found to apply to these limitations.
Hund, in view of Ironside, further in view of Bernhardt does not disclose or teach the limitations:
“… automatically selects a master sensor from the one or more pedal position sensors after the accelerator pedal reaches the depressed position; …” as recited in claim 16 of the application. 
In the closest related art of Hund, a master sensor is selected, and remaining sensors become the secondary sensors.  However, the master sensor is selected at the start of the calibration process but not after full pedal depression.  Combining Hattori, Ironside, or Bernhardt with Hund does not cure the deficiencies.  No additional prior art could be found to apply to these limitations.
Claims 17-19 would also be allowable due to being dependent, respectively, on claim 16.
Hund, in view of Ironside, further in view of Bernhardt does not disclose or teach the limitations:
“… selecting a master sensor from the one or more pedal position sensors after the pedal is placed in the dressed position, and determining a linear relationship between the respective predetermined pedal positions and corresponding output signals for the master sensor using a processor, resulting in any non-master sensors selected as a secondary sensor; …” as recited in claim 20 of the application. 
The reasons for these limitations being allowable subject matter are the same as those stated above for claim 7.  Combining Hattori, Ironside, or Bernhardt with Hund does not cure the deficiencies.  No additional prior art could be found to apply to these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Nada et al. (US 2001/0029414) teaches fault detection using a first and second accelerator pedal sensor.
Hering et al. (US 5,321,980) teaches an accelerator pedal position sensor with an independent validation sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2021